Title: From Alexander Hamilton to Rufus King, 1 November 1798
From: Hamilton, Alexander
To: King, Rufus



New York November 1. 1798
My Dear Sir

This will be delivered to you by Mr. Bruce, son of the Widow Bruce, both of whom you will no doubt recollect and that they are connections of our family. He goes to Europe to complete his studies in Medecine. Doctors Bard & Hosack with whom he has pursued them here speak handsomely of his qualifications & progress. He visits London in the first instance. Permit me to recommend him to your kindness. I have every reason to believe he is discreet intelligent and deserving.
I intend if I can to write you another letter by this opportunity—but lest I should be disappointed, I take occasion to assure of a careful attention to the private concern mentioned in one of your latest letters. Every thing that I know tends to your security & tranquillity in this respect.
Yrs. truly & affecy

A Hamilton
Rufus King Esq

